 


116 HRES 4 EH: Authorizing the Clerk to inform the President of the election of the Speaker and the Clerk 
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 4 
In the House of Representatives, U. S.,

January 3, 2019
 
RESOLUTION 
Authorizing the Clerk to inform the President of the election of the Speaker and the Clerk  
 
 
That the Clerk be instructed to inform the President of the United States that the House of Representatives has elected Nancy Pelosi, a Representative from the State of California as Speaker, and Karen L. Haas, a citizen of the State of Maryland as Clerk, of the House of Representatives of the One Hundred Sixteenth Congress.  Karen L. Haas,Clerk. 